Citation Nr: 0922241	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss, prior to May 29, 2008.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from May 29, 2008. 

3.  Entitlement to a rating in excess of 10 percent for 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to May 1985 and June 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During the pendency of the appeal an August 2008 RO rating 
decision granted the Veteran an increased rating of 10 
percent for his service-connected bilateral hearing loss, 
effective May 29, 2008.  As a result, he has essentially been 
assigned staged ratings for the disability.  Accordingly, the 
issue has been separated as indicated on the initial page of 
this decision.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made).  

The Veteran testified by video conference before the 
undersigned Acting Veterans Law Judge in April 2009.  

In a January 2009 statement the Veteran's representative 
asserted that the Veteran's service connection for bilateral 
hearing loss should have been granted in October 1995, the 
date of the Veteran's VA examination.  The record reflects 
that service connection for bilateral hearing loss was 
granted effective April 15, 2003 in a March 2006 rating 
decision, and the January 2009 statement was received well 
after the one-year time limit for filing a notice of 
disagreement with the effective date assigned in that rating 
decision.  The Board points out that there is no basis in VA 
law for a freestanding earlier effective date claim in 
matters addressed in a final decision.  Rather, when a 
decision is final, only a request for a revision premised on 
clear and unmistakable error could result in the assignment 
of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  The Veteran and his representative are 
advised that they may file a claim for clear and unmistakable 
error at the RO by citing to the specific rating decision in 
which error is alleged, and explaining the alleged error in a 
statement in support of claim.  The matter will not be 
addressed in this decision.  

The Board notes that in May 2009, the Board received a notice 
of disagreement from the Veteran in which he indicated that 
he was expressing his disagreement with a March 2009 denial 
of educational benefits by the Atlanta, Georgia, RO.  A copy 
of that determination is not currently in the Veteran's 
claims file.  It most likely is in a temporary folder at the 
RO.  The matter is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to May 29, 2008, the Veteran's hearing loss 
disability was manifested by level II hearing acuity in the 
right ear and level IV hearing acuity in the left ear.  

3.  Since May 29, 2008, the Veteran's hearing loss disability 
is manifested by an exceptional pattern of hearing loss in 
both ears resulting in level IV hearing acuity in the right 
ear and level V hearing acuity in the left ear.  

4.  The Veteran's is currently receiving the maximum 
schedular rating for the service-connected otitis media; it 
has not been shown that the disability is manifested by an 
unusual disability picture in terms of interference with 
employability or repeat hospitalization.  




CONCLUSIONS OF LAW

1.  Prior to May 29, 2008, the criteria for the assignment of 
a compensable rating for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, including Tables 
VI, VII and Diagnostic Code 6100 (2008).  

2.  Since May 29, 2008, the criteria for the assignment of a 
rating in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, including Tables VI, VIA, VII and Diagnostic Code 6100 
(2008).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.87 including Diagnostic Code 6200 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); see also Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In March 2007 and August 2007 letters, issued prior to the 
decision on appeal, the RO informed the Veteran that in order 
to establish entitlement to an increased rating for his 
hearing loss disability and otitis media, the evidence must 
show that the disabilities had gotten worse.  He was further 
advised of the types of evidence that would help to 
substantiate his claims for increased ratings, including 
doctor's statements, dates of examinations and tests, and 
statements from individuals who could describe from personal 
observation how the disability had worsened.  

The letters also advised him of what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the importance of 
appearing for any scheduled examinations.  These letters 
further advised him of how disability ratings and effective 
dates were assigned as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not advised by letter of the 
specific criteria for rating his hearing loss disability and 
otitis media as required by Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), until after the rating decision on appeal, 
the June 2008 letter subsequently sent to him specifically 
cited to the applicable regulations and diagnostic codes that 
pertained to rating his disabilities.  Moreover, there is no 
indication that the deficiency in timing of the letter 
affected the fairness of the adjudication.  The Veteran and 
his representative's statements in support of the claims, the 
personal hearing testimony, and statements at the VA 
examinations demonstrate that the Veteran had constructive 
knowledge of the factors that were considered in assigning a 
disability rating.  See generally Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that claimant was not prejudiced 
by RO's failure to provide VCAA notice where the claimant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim).  Furthermore, the 
issues were readjudicated after the notice was provided in 
the June 2008 Statement of the Case and the December 2008 
Supplemental Statement of the Case.  Accordingly, the Board 
finds that the notice provisions of the VCAA were 
substantially met, and the Veteran was not prejudiced by any 
error in the notices provided.  See Sanders, supra.  Any 
defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service VA 
treatment records and examination reports, and the Veteran's 
statements and personal hearing testimony.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, he was fully informed of the status of his 
claim, and he was provided with the necessary VA 
examinations.  Accordingly, the Board finds that there is no 
prejudice to the Veteran in considering this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart, supra.  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

A.  Bilateral Hearing Loss

In a March 2006 rating decision, the RO granted the Veteran's 
claim for service connection for bilateral hearing loss and 
assigned an initial noncompensable disability rating.  In 
March 2007, the Veteran filed a claim for an increased rating 
for the disability, and in an October 2007 rating decision, 
the RO continued the noncompensable rating.  However, in 
August 2008, the RO granted a 10 percent rating for the 
disability effective May 29, 2008, the date of his most 
recent VA audiological evaluation.  

Hearing loss is rated under the criteria outlined in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing impairment 
is determined by averaging the hearing impairment at each of 
the four designated frequencies (1000, 2000, 3000, and 4000 
Hertz).  This results in a Puretone Threshold Average for 
each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2008).  This results in a 
score, expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85 (2008), and the intersection of the scores 
provides the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, two provisions for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under the standards of 
38 C.F.R. § 4.85 as discussed hereinabove were added.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2008).  It is stated that the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2008). 

Table VIA*

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE 

PURETONE THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*THIS TABLE IS FOR USE ONLY AS SPECIFIED IN §§ 4.85 AND 4.86. 



Prior to May 29, 2008, the Veteran's service-connected 
bilateral hearing loss has been rated as noncompensable. 

A May 2004 VA audiological evaluated showed that the 
Veteran's audiometer scores were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55
50
55
60
55
LEFT
N/A
60
50
60
55
56

Speech recognition scores were 96 percent for the right ear 
and 100 percent for the left ear.  

An August 2007 VA audiological evaluation showed that the 
Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55
50
60
55
55
LEFT
N/A
50
45
60
55
53

Speech recognition scores were 94 percent for the right ear 
and 94 percent for the left ear.  The examiner's impression 
was that the tests results revealed in the right ear moderate 
to severe mixed hearing loss and in the left ear moderate to 
moderately severe conductive hearing loss.  

Applying the determinations of the May 2004 and August 2007 
examination results to Table VI, the Veteran's right ear 
(puretone average 55 and speech discrimination 94-96 percent) 
is a Level I hearing loss.  The Veteran's left ear (puretone 
average 53-56 and speech discrimination 100 and 94 percent) 
is also a Level I hearing loss.  When a Level I and Level I 
hearing loss are charted in Table VII, the result is a 
noncompensable disability rating.  

An April 2008 VA audiological evaluation showed that the 
Veteran's audiometer scores worsened.  They were reported as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
60
50
60
60
58
LEFT
N/A
65
55
60
60
60

Speech recognition scores were 92 percent for the right ear 
and 92 percent for the left ear.  The examiner's impression 
was that the tests results revealed in the right ear 
moderately severe mixed hearing loss and in the left ear 
moderately severe conductive hearing loss.  

Applying the determinations of the April 2008 examination to 
Table VI, the Veteran's right ear (puretone average 58 and 
speech discrimination 92 percent) is a Level II hearing loss.  
The Veteran's left ear (puretone average 60 and speech 
discrimination 92 percent) is a Level II hearing loss.  

The Board notes that when a Level II and Level II hearing 
loss are charted in Table VII, the result is, again, a 
noncompensable disability rating.  However, the results in 
the April 2008 VA examination revealed that the Veteran 
exhibited an exceptional pattern of hearing loss in the left 
ear as denoted in 38 C.F.R. § 4.86(a).  That is, the puretone 
threshold at each of the four specified frequencies was 55 
decibels or more.  Hence, using Table VIA, the Veteran's left 
ear hearing loss is designated as Level IV.  Nevertheless, 
when a Level II and Level IV hearing loss are charted, the 
result remains a noncompensable disability rating.  

Therefore, based on the evidence of record, the Board finds 
that a compensable rating for bilateral hearing loss is not 
assignable prior to May 29, 2008 under the applicable rating 
criteria.  

The Veteran was afforded another VA audiological examination 
on May 29, 2008.  At this evaluation, his audiometer scores 
were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55
55
70
65
62
LEFT
N/A
65
55
65
65
63

Speech recognition scores were 94 percent for the right ear 
and 94 percent for the left ear.  The examiner's impression 
was that the tests results revealed in the right ear 
moderately severe mixed hearing loss and in the left ear 
moderate conductive hearing loss.  

Applying the determinations of the May 2008 examination to 
Table VI, the Veteran's right ear (puretone average 62 and 
speech discrimination 94 percent) is a Level II hearing loss.  
The Veteran's left ear (puretone average 63 and speech 
discrimination 94 percent) is a Level II hearing loss.  

When a Level II and Level II hearing loss are charted in 
Table VII, the result is a noncompensable disability rating.  
However, at this evaluation, the Veteran's right ear hearing 
loss disability also exhibited an exceptional pattern of 
hearing loss as outlined in 38 C.F.R. § 4.86a.  Utilizing 
Table VIA the Veteran's right ear hearing loss is designated 
as Level IV and the Veteran's left ear hearing loss is 
designated as Level V.  When a Level IV and a Level V hearing 
loss are charted in Table VII, the result is a 10 percent 
disability rating.  As evidenced by the VA examinations 
discussed above, more severe hearing loss has not been 
clinically demonstrated at any time during the appeal period.  
Consequently, the Board finds that the Veteran has not met 
the criteria for a rating in excess of 10 percent for his 
bilateral hearing loss.

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling, and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical 
application of the rating schedule based on the Veteran's 
audiometric studies results in a noncompensable rating under 
Diagnostic Code 6100 prior to May 29, 2008, and a 10 percent 
rating from that date.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Hence, 
the Board finds that a referral for consideration of an 
extraschedular rating is not appropriate.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.  

II.  Otitis Media

The October 2007 RO rating decision continued the Veteran's 
10 percent disability rating for his service-connected otitis 
media.  

The Veteran testified that he had ear infection every month 
and was on medication to stop fungus.  He stated that he used 
drops six times a day, and at work it was difficult for him 
to follow verbal instructions.  

At the Veteran's September 2007 and May 2008 VA examinations, 
the Veteran was diagnosed with chronic Eustachian tube 
insufficiency; stats post mastoid surgery on the right; and 
status post multiple laryngotomy and tubings.  He also had 
extremely large central perforations in both ears.  There was 
no evidence of infection.  

The Veteran was granted service connection under 38 C.F.R. § 
4.87, Diagnostic Code 6200 which provides a 10 percent 
disability rating for chronic suppurative otitis media, 
mastoiditis, or choleastoma (or any combination) during 
suppuration, or with aural polyps.  This is the highest 
schedular rating available.  A Note to Diagnostic Code 6200 
provides that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, are to be rated separately. 

The Board finds that the Veteran is already receiving the 
maximum scheduler rating under Diagnostic Code 6200 for his 
service-connected otitis media.  Moreover, he has already 
been granted separate ratings for the associated hearing 
impairment and tinnitus.  There is no indication that he has 
facial nerve paralysis or bone loss that would warrant 
additional separate ratings.  Consequently, the Board finds 
that a schedular rating in excess of 10 percent may not be 
granted for the Veteran's disability.  

Again, the Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the Veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).  

Here, the Veteran testified that his service-connected otitis 
media created problems for him at work.  However, there was 
no evidence that the disability has a marked interference 
with his employment as demonstrated by time lost at work.  
Nor did the Veteran submit any medical evidence or testify 
that he had frequent periods of hospitalization as a result 
of the disability.  Therefore, the Board finds that there is 
no evidence to show that the application of the regular 
rating schedule was impractical.  Accordingly, the Board 
finds that referral for consideration of an extraschedular 
evaluation is also not warranted at this time.  


ORDER

Prior to May 29, 2008, a compensable rating for bilateral 
hearing loss is denied. 

Since May 29, 2008, a rating in excess of 10 percent for 
bilateral hearing loss is denied.

A rating in excess of 10 percent for otitis media is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


